DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.). 
.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 

Paragraph [0026] of the Application Publication reads as below:
[0026] FIG. 3 consist of a road 77, with lanes 78 and 79. There are two devices 10(f) and 10(e). 10(e) is speeding forward 90, as 10e moves into lane 79 the equipment 0 will capture the data and send it to 10e via 10f. 10e is an autonomous car and it is sent a message to alert it that the car will merge into lane 78. 10f is a car that is on lane 78 which has come to a complete stop and it is on a downward slope. 10e lidar radars cannot see the cars due to an obstruction on its LIDAR. 10f will relay an alert to 10f to make the 10e situationally aware of the car stopped ahead. 

1) The above disclosure teaches, “10e is an autonomous car and it is sent a message to alert it that the car will merge into lane 78.” Further, the paragraph teaches that the 10e is moving into lane 79.  So it is not clear who is merging into lane 78 and why 10e receives an alert message when it is in lane 79.  
2) The above disclosure does not match illustrated FIG. 3.  For instance, disclosure indicates, “10f is a car that is on lane 78” when 10f is in lane 79 in FIG. 3.
3) The above disclosure teaches, “10e lidar radars cannot see the cars due to an obstruction on its LIDAR.”  It is not clear what “the cars” is referring to as it lacks antecedent basis.  
4) The above disclosure teaches, “10f will relay an alert to 10f to make the 10e situationally aware of the car stopped ahead”.  It is not clear what referred “the car” is.  Further, it is not clear how “10f will relay an alert to 10f”.  
5) The above disclosure includes many inconsistencies, e.g., “lidar” and “LIDAR” or “10(e) and 10e”.  Applicant is advised to be consistent in describing a term by using the same format.  

Noted issues above are just few among many.  The specification needs to be revised to eliminate inconsistency referring to same terms/components, clarify the context, and eliminate grammatical or spelling issues (e.g., like incomplete sentence in par [0027]). 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Abstract includes “AI neural network” and “two wireless systems can not communicate on an intranet”.  These are not reflected of the recited claims.  Further, Abstract is missing a period at the end. 

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim status, e.g. (New) should come after the claim number, e.g., Claim 2 (New) An apparatus…; 
Claim 1 should be given the status of “Cancelled” since the current claim 1 differs from the previous one.  Furthermore, the claims should be renumbered as 2-4; 
Claim 1 should be directed to either one of “An apparatus” or “device”;  
Claim 1 should be amended to delete a typo, “a non autonomous vehicle that [[c]] captures data and sends…” 
Claim 2 should be amended to read, “[[an]]a non autonomous vehicle sending its data to [[a]] nearby autonomous cars …”; 
Claim 2 should be amended to read, “The method comprising of an…”
Claim 2 recites both “cars” and “vehicle”.  Decide on one term and use it throughout claim to avoid any confusion.  Same issue is noted in claim 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim 1 recites “captures data and sends messages as described above”.  It is not clear what was described and where is “above”.   Claim should recite exact steps of capturing data and sending messages based on the disclosure of specification.  Similar issue is noted in claim 3.  
Claim 1 is directed to an apparatus claim.  However, the device lacks structures that would perform the recited functions. 
The term "nearby" in claim 2 is a relative term which renders the claim indefinite.  The term "nearby" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how far the distance would be considered “nearby”.

Claim 2 recites the limitation "the onboard apparatus" in “a nearby autonomous cars using the onboard apparatus”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites two different methods, i.e., a method for an autonomous vehicle and a method for non autonomous vehicle.  Claim 2 should be corrected to recite only one method. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by White, III (U.S. Patent Application Publication No. 2021/0025730).

Regarding Claim 1, White, III discloses An apparatus or device that is installed on a non autonomous vehicle that captures data and sends messages as described above (White, III discloses that on-board diagnostic data (OBD data) is monitored during operation of the primary vehicle (par [0005]); the OBD data is used to determine the primary vehicle’s velocity, while route information gathered from the mobile device is used to determine the primary vehicle’s location and direction (par [0028]); the primary vehicle is not an autonomous vehicle and the primary vehicle includes an on-board diagnostics system (par [0006]); autonomous vehicle network integration apparatus is mounted beneath the steering console of the primary vehicle (par [0051]); as the primary vehicle is operated, a secondary vehicle is detected within the base influence range or moving influence range, and that when this occurs, the influence vector is transmitted to the secondary vehicle (par [0030]); the secondary vehicle is an autonomous vehicle (par [0030])). 

Regarding Claim 2, White, III discloses A method for allowing an autonomous vehicle to derive information from an apparatus that is installed on non-autonomous cars (White, III discloses that as the primary vehicle traverse a route, the autonomous vehicle network integration apparatus interacts with secondary vehicle as it enters the primary vehicle’s influence range (par [0043]); when the secondary vehicle enters the base influence range or moving influence range of the primary vehicle, the primary vehicle transmits its influence vector (par [0043]); the secondary vehicle uses this influence vector to adjust their velocity, acceleration, or other behavior to interact with the primary vehicle safely, and in a manner that has the least impact on autonomous vehicle performance (par [0043]; FIG. 2)).  The method comprises of an non-autonomous vehicle sending its data to a nearby autonomous cars using the onboard apparatus (White, III discloses when the secondary vehicle enters the base influence range or moving influence range of the primary vehicle, the primary vehicle transmits its influence vector (par [0043])). 

Regarding Claim 3, White, III discloses The method in which the autonomous vehicle adjusts its trajectory or path after it has received a message from a non-autonomous car using the apparatus described above (White, III discloses that when the secondary vehicle enters the base influence range or moving influence range of the primary vehicle, the primary vehicle transmits its influence vector (par [0043]); the secondary vehicle uses this influence vector to adjust their velocity, acceleration, or other behavior to interact with the primary vehicle safely, and in a manner that has the least impact on autonomous vehicle performance (par [0043]; FIG. 2)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414